DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Pub. 2013/0187131) in view of Ishikawa (U.S. Pub. 2003/0116768).
Claim 1:  Chung et al. discloses a double-sided emissive transparent organic light-emitting diode display, comprising:
a substrate (1; Fig. 7, paragraph 82);
a plurality of pixel areas, each comprising, on the substrate (1): 
a light transmitting area (TA; Fig. 7, paragraph 75); and
a light-emitting area (PA1 and PA2; Fig. 7, paragraphs 75 and 78), the light-emitting area comprising:
a bottom light-emitting area (PA2) comprising a bottom-emissive organic light-emitting diode (222, 223’ and 225, Fig. 7, paragraphs 92-95); and
a top light-emitting area (PA1) comprising:
a top-emissive organic light-emitting diode (221, 223 and 224; Fig. 7, paragraphs 91-94);
a plurality of bottom driving elements (T4; Fig. 7, paragraph 82) under the top-emissive organic light-emitting diode (221, 223 and 224), the bottom driving elements (T4) being configured to drive the bottom-emissive organic light-emitting diode (222, 223’ and 225); and
a plurality of top driving elements (T3; Fig. 7, paragraph 82) under the top-emissive organic light-emitting diode (221, 223 and 224), the top driving elements (T3) being configured to drive the top-emissive organic light-emitting diode (221, 223 and 224).

Ishikawa, however, discloses a shielding layer (311; Fig. 16A, paragraph 169) interposed between the emissive organic light-emitting diode (700, 703 and 704; Fig. 16A, paragraph 170) and the driving elements (TFT; Fig. 16A, paragraph 169), the shielding layer (311) being spaced apart from the emissive organic light-emitting diode (700, 703 and 704) (Fig. 16A), the shielding layer (311) being electrically insulated from the emissive organic light-emitting diode (700, 703 and 704) (paragraph 112) in order to prevent photo leak current (abstract)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chung et al. with the disclosure of Ishikawa to have made a shielding layer interposed between the top-emissive organic light-emitting diode and the of bottom driving elements, the shielding layer being spaced apart from the top-emissive organic light-emitting diode, the shielding layer being electrically insulated from the top-emissive organic light-emitting diode in order to prevent photo leak current.
Claim 4:  Chung et al. in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 1, and Ishikawa further discloses wherein the shielding layer (311) has a shape of a strip extending across the pixel areas (Fig. 16A).
Claim 5:  Chung et al. in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 4, and Ishikawa further discloses wherein the shielding layer (311) is connected to a ground line (wiring; paragraph 48) on a lateral part of the substrate.
Claim 9:  Chung et al. in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 1, and Chung et al. further discloses wherein:
the bottom-emissive organic light-emitting diode (222, 223’ and 225) comprises:
a first anode (222; Fig. 7, paragraphs 92 and 98) composed solely of a transparent conductive material (paragraph 106);
an organic emission layer (223’; Fig. 7, paragraph 95) stacked on the first anode (222); and
a cathode (225; Fig .7, paragraphs 95 and 98) stacked on the organic emission layer (223’); and
the top-emissive organic light-emitting diode (221, 223 and 224) comprises:
a second anode (221; Fig. 7, paragraph 91 and 98) comprising the transparent conductive material (paragraph 107) and a reflective metal material (paragraph 107) stacked over the transparent conductive material;
the organic emission layer (223; Fig. 7, paragraph 94) stacked on the second anode (221); and
the cathode (224; Fig. 7, paragraphs 94 and 96) stacked on the organic emission layer (223).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Ishikawa as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. 2014/0077725).
Claim 7:  Chung et al. in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 1, and Chung et al. further comprising:
a data line (D; Fig. 4, paragraph 66) and a drive current line (V; Fig. 4, paragraph 66) provided in a first direction (vertical direction in Fig. 4) on the substrate (1); and
a scan line (S; Fig. 4, paragraph 66) a second direction (horizontal direction in Fig. 4) on the substrate (1), the second direction (horizontal direction) being different from the first direction (vertical direction),
wherein each of the plurality of bottom driving elements (T4) comprises a bottom driving thin-film transistor (T4) connected to the drive current line (D) and the bottom-emissive organic light-emitting diode (222, 223’ and 225), and
wherein each of the plurality of the top driving elements (T3) comprises a top driving thin-film transistor (T3) connected to the drive current line (D) and the top-emissive organic light-emitting diode (221, 223 and 224).
Chung et al. in view of Ishikawa appears not to explicitly disclose 
a first scan line and a second scan line provided in a second direction on the substrate;
wherein each of the plurality of bottom driving elements comprises:

wherein each of the plurality of the top driving elements comprises:
a top switching thin-film transistor connected to the data line and the second scan line; and the top driving thin-film transistor connected to the top switching thin-film transistor.
Lee et al., however, discloses 
a first scan line (SL1; Fig. 2, paragraph ) and a second scan line (SL2; Fig. 2, paragraph 49);
wherein each of the plurality of bottom driving elements (ST and DT in BEP; Fig. 2, paragraph 54) comprises:
a bottom switching thin-film transistor (ST in BEP; paragraph 55) connected to the data line (DL1; Fig. 2, paragraph 49) and the first scan line (SL2), and the bottom driving thin-film transistor (DT in BEP) connected to the bottom switching thin-film transistor (ST in BEP) (Fig. 2), and
wherein each of the plurality of the top driving elements (ST and DT in TEP; Fig. 2, paragraph 54) comprises:
a top switching thin-film transistor (ST in TEP; paragraph 55) connected to the data line (DL1; Fig. 2, paragraph 49) and the second scan line (SL1); and the top driving thin-film transistor (DT in TEP) connected to the top switching thin-film transistor (ST in TEP) (Fig. 2) in order to provide separate signals to the bottom and top driving elements (paragraph 51).

a first scan line and a second scan line provided in a second direction on the substrate
wherein each of the plurality of bottom driving elements comprises:
a bottom switching thin-film transistor connected to the data line and the first scan line, and the bottom driving thin-film transistor connected to the bottom switching thin-film transistor, and
wherein each of the plurality of the top driving elements comprises:
a top switching thin-film transistor connected to the data line and the second scan line; and the top driving thin-film transistor connected to the top switching thin-film transistor in order to provide separate signals to the bottom and top driving elements.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the light shielding film 311 is formed close by the light emitting element and therefore fails to disclose or render obvious the claimed feature of a shielding layer interposed between the top-emissive organic light-emitting diode and the of bottom driving elements, the shielding layer being spaced apart from the top-emissive organic light-emitting diode, the shielding layer being electrically insulated from the top-emissive organic light-emitting diode.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815